             Case 1:19-cv-11180-RGS Document 42-3 Filed 09/03/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                       )
SHAWN HARRINGTON, on behalf of himself )
and all others similarly situated,     )
                                       )
                Plaintiff,             )
                                       )
v.                                     ) Civil Action No.1 :19-cv-11180-RGS
                                       )
WELLS FARGO BANK N.A.,                 )
                                       )
                Defendant.             )
                                                    )

         DECLARATION OF STEPHEN TAYLOR IN SUPPORT OF MOTION FOR
                         PRELIMINARY APPROVAL

        I, Stephen Taylor, under penalty of perjury under the laws of the United States of America,

affirm and state as follows:

        1.      I am a Partner at Lemberg Law, LLC, of Wilton, Connecticut. My firm has been

retained by Plaintiff Shawn Harrington to represent his interests and the interests of a putative class

of similarly situated consumers in regards to their claims against Defendant Wells Fargo Bank, N.A.

d/b/a Wells Fargo Auto ("Wells Fargo Auto"). I have personal knowledge as to all matters set forth

in this Declaration and could testify to the same if called to do so.

       2.       In addition to being licensed to practice law in the states of Connecticut and New

York, I am admitted to the following Federal District Courts: the Southern, Eastern, Western and

Northern Districts of New York; the Southern, Eastern, and Northern Districts of Texas; the District

of Colorado; the Central and Northern Districts of Illinois; the Eastern District of Michigan and the

District of Connecticut. I am a member in good standing in both Connecticut and New York.
            Case 1:19-cv-11180-RGS Document 42-3 Filed 09/03/20 Page 2 of 3




       3.      I am a 2007 graduate of Tulane University School of Law and a 2003 graduate from

Boston College. I am a former judicial clerk and worked for the Connecticut firm the Law Office of

Norman Pattis before joining Lemberg Law in 2009.

       4.      I have extensive experience in consumer rights litigation including matters brought

under the Telephone Consumer Protection Act ("TCPA"), the Fair Debt Collection Practices Act

("FDCPA") the Magnuson Moss Federal Act, the Truth in Lending Act, and a variety of state

consumer protection statutes.

       5.      I have extensive experience in class action litigation and have been certified as class

counsel in numerous cases. See, e.g., Lavigne v. First Community Bancshares, Inc., et aI., 2018 WL

2694457, at *5 (D.N.M. June 5, 2018) (certifying TCPA class action and appointing undersigned as

class counsel); Munday v. Navy Federal Credit Union, ECF No. 60, 15-cv-01629 (C.D. Cal., July

14,2017) (final approval of class settlement of$2.75MM in TCPA action); Brown v. Rita's Water

Ice Franchise Co. LLC, No. CV 15-3509,2017 WL 1021025, at *1 (E.D. Pa. Mar. 16,2017) (final

approval of class settlement of $3MM common fund in TCP A action); Vinas v. Credit Bureau of

Napa County Inc., Dkt. No. 112, 14-cv-3270 (D. Md. February 22, 2017) (order granting final

approval of FDCPA class action settlement); Duchene v. Westlake Servs., LLC, No.2: 13-CV-

01577-MRH, 2016 WL 6916734 (W.D. Pa. July 14, 2016) (final approval of class settlement of

$10MM in TePA action); Oberther v. Midland Credit Management, Doc. No. 90, 14-cv-30014 (D.

Ma. July 13, 2016) (order granting final approval of FDCPA class action settlement); Butto v.

Collecto, Inc., 290 F.R.D. 372 (E.D.N.Y. 2013) (certifying FDCPA class action); Seekamp v. It's

Huge, Inc., 2012 WL 860364 (N.D.N.Y. Mar. 13, 2012) (certifying auto fraud class action);

Zimmerman v. Portfolio Recovery Assoc., LLC, 276 F.R.D. 174 (S.D.N.Y. 2011) (certifying

FDCP A class action).

       6.      My firm has litigated this case on behalf ofMr. Harrington since January 2019.
             Case 1:19-cv-11180-RGS Document 42-3 Filed 09/03/20 Page 3 of 3




        7.      On May 1, 2020, I and Sergei Lemberg, Esq., attended an all-day mediation with

Defendant before the Honorable Stephen Neel (Ret.) conducted by video-conference. Prior to the

mediation we submitted detailed mediation briefs regarding the issues in the case, the strengths and

potential weaknesses of our position, the structure of a potential class-settlement with Wells Fargo

Auto. The mediation session was adversarial, conducted at arm's-length, and resulted in agreement

on material terms of a class-wide settlement.

        8.      Following the mediation, the Parties spent the next several months drafting, revising

and agreeing to the Settlement Agreement. The Parties sought bids from settlement administrators

before agreeing on JND Class Action Administration ("JND"). Wells Fargo also agreed to provided

additional sworn testimony regarding the systems that it uses and the data that it maintains related to

customer accounts to confirm how it compiled the Class List. Wells Fargo testified that based upon

the available customer account data in its systems of record, 20,757 unique accounts comprised the

Class List.

        9.      Settlement administration here includes 1) mailing the notice to the 20,757 class

members 2) mailing settlement checks to those who do not opt out 3) establishing a settlement

website 4) establishing a toll-free hotline and responding to member inquiries and 5) processing

class member correspondence.       For these services, JND provided an estimate of $60,257 in

administrative costs.

        10.     Costs of the notice required under the Class Action Fairness Act ("CAFA") is not

included in that estimate. That amount will be paid separately by Wells Fargo Auto and will not

come from the Settlement Fund.

       I declare under penalty of perjury that the above is true and correct.

Dated: September 3, 2020
